Title: From George Washington to Brigadier General James Mitchell Varnum, 9 October 1777
From: Washington, George
To: Varnum, James Mitchell



Sir
Head Qrs at Frederick Wampols 9 Octr 1777.

I received your Letter early this Morning by the return of the Express. Since the Order given for the march of Colo. Green’s & Angels Regiments some circumstances have cast up, which from appearances, make so large a number of Continental Troops at Red Bank unnecessary, I therefore desire that you will on receipt of this, send the express to Colo. Angel to return immediately with his Regiment, and to join this Army, as soon as he can. I am much surprized to find the Troops were on the Road to Coriels ferry, and only ten Miles from it, after I had pointed out the proper Rout in the most plain & direct terms. You will write Colo. Greene on the subject, and order him to pursue the

way mentioned in his Instructions. He will loose no Time in getting to Red Bank with his Regiment. My Intention was, that you and Genl Huntingdon should join me this Morning with the Remainder of the Troops, & so I thought I expressed myself. You are to do it. I am Sir Yr Most Obedt Sert

Go: Washington

